Citation Nr: 0413225	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  97-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied service connection for 
obsessive-compulsive disorder and dysthymic disorder.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in September 1997, he indicated that he 
wanted to have a hearing before a traveling section of the 
Board.  In January 1999, the RO informed the veteran that a 
hearing had been scheduled for February 1999.  That same 
month, the veteran submitted a statement informing the RO 
that he would be unable to attend the hearing because his 
mental illness affected his functioning.  He requested to 
have his hearing rescheduled.  

In February 2000, the RO informed the veteran that a hearing 
had been scheduled for March 2000.  Three days prior to the 
hearing, the veteran called the RO and stated that he would 
be unable to attend the hearing.  He indicated that he felt 
his mental impairment would prevent him from getting a fair 
hearing.  

In November 2000, the RO informed the veteran that a hearing 
had been scheduled for December 2000.  That same month, the 
veteran submitted a statement informing the RO that he would 
be unable to attend the hearing because his mental illness 
affected his functioning.  He requested to have his hearing 
rescheduled.  

In June 2002, the RO informed the veteran that a hearing had 
been scheduled for July 2002.  In July 2002, the veteran 
submitted a statement informing the RO that he would be 
unable to attend the hearing because his mental illness 
affected his functioning.  He requested to have his hearing 
rescheduled.  

In September 2002, the veteran submitted a statement 
requesting to appear personally at a hearing before the 
Board.  A hearing has not been scheduled.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
traveling section of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


